AO 98 (Rev. 12/11) Appearance Bond

UNITED STATES DISTRICT COURT
for the
Middle District of Florida
UNITED STATES OF AMERICA

VS. CASE NO: 6:21-mj-1015-EJK

ANDREW WILLIAMS

 

APPEARANCE BOND
Defendant’s Agreement

I, Andrew Williams, (defendant), agree to follow every order of this court, or any court that considers this case,
and I further agree that this bond may be forfeited if I fail:

to appear for court proceedings;

if convicted, to surrender to serve a sentence that the court may impose; or

to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
(1) This is an unsecured bond of $25,000.00

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the
above agreement. The court may immediately order the amount of the bond surrendered to the United States,
including the security for the bond, if the defendant does not comply with the agreement. At the request of the
United States, the court may order a judgment of forfeiture against the defendant and each surety for the entire
amount of the bond, including interest and costs.

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied
and the security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the
defendant reports to serve a sentence.
AO 98 (Rev. 12/11) Appearance Bond Page 2
Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its
value while this appearance bond is in effect.

Acceptance. 1, the defendant — and each surety- have read this appearance bond and have either read all the
conditions of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.
§ 1746.)

Date: January 12, 2021 a A fo. —

Defendant 's signature

CLERK OF COURT

Date: January 12, 2021 T. Legros
T. LeGros, Deputy Clerk

Approved.

January 12, 2021

BE

EMBRY J. KIDD
UNITED STATES MAGISTRATE JUDGE

 
